Case 3:21-cv-00733-MPS Document 1-1 Filed 05/27/21 Page 1 of 10




                                  EXHIBIT A




                                          6

                          Conway Stoughton LLC o Attorneys at Law
                         641 Farmington Avenue, Hartford, CT 06105
                    (860) 523-8000 . Fax (860) s23-80sro fURIS NO.421209
                             Case 3:21-cv-00733-MPS Document 1-1 Filed 05/27/21 Page 2 of 10

     s{.ltv}MCINs "c$\ltt                                                                                                                                       !l'iA l-|: iif { iCNl\t:l::l'l{-:l.l    I
     .Ji.)-CV-1 i1ev. 10-15
     ar.G.S. li$ 51-346, 51-3;r7, 51-349. 5a 35tj. !)2...41i.1.                                                                                                      ${ i P [:'{ l(} R C L}1j F{ T
     5?-;18.52-25!), P B SS 3-i lhro{lgh 3..21, !l-1. i$.i:l
                                                                                                                                                                                   trlws.irLtl.et.gtyr
 See other side {r:r instrlrctions
       'X" if amorrr-rt,
 I -rI costs                    legal rnlerest or'prrrpc,.rly jn r:ietrand. nr-rt int*.rciing uiieresi and
              is less than $2 500
 1,,:1 '){" ilarnr:unl, legal irrtetesl ot            tl1it.}/-.! i)r   ii: rjern:irl   j    rrr:i irrr:lLlr.iini.j i9lfr-;;,os!   411{
 ;.:'     i;ost:s i$   $:2,1)(.)U   )i'il,ots
 i -j      'X"iiclairningoih*ir'r:licf iirar-iriiiicriiou:'rrilir:t.i                   11   rix:tieyr; darnagel.
.1
   O: Any proper officer; 3Y AUI llCRlTY CF                              llJf   S   fATF Ol' CON\iFCf lCU f , you are hereby sornriranded io mak* clue arrd legal service of
tlris $ummons and attached Compiaint.
 Address of court clerk where writ and olher papers                                               sfieef irfvn    aad zip tode)           Telephone number of clerl(        Ret*.n Date air.rsi     a
 fc.c.s        s$ 51-346, 51,35o)                                                                                                         (\uith e{ea cade)
                                                                                                                                                                                                             ,{q
 30t! Grand $treet, Waterbury, OT 06702                                                                                                                                     June
                                                                                                                                          { 203 }5e1"3300                                                          2
         Judicial District                                                                                                                                                  Case type code fsee             on page
                                                 G,A.
          l-lousing Session                      Number:                     Waterbury                                                                                       Major: V               Minor: 0'l
 Fon the Plaintiff{s} please enter tt s appeararuce of:
                                                 or           ii                                                                                                                         (to be ertered by    atlaney oniy)
 Fitzpatrick Mariano Santos & $ousa, 283 Church Street, Naugatuck, CT 06770                                                                                                 40*172
 Telephone number fwri, area cade)                                                                         af
 { zoa       }   zze-4sls
 The attorney or law firm appear,ng fo. the plainiifl or the plaintiff if                                                                                          papers               10-13     agreed to)
 seli-represented, agrees to accept papers (seryice) electronically in
 lhis case under Section 10-13 of the Connecticut Practiee 8ook.
                                                                                             fl    ves          E     Hto


 Number of Plaintiffs:              1                 Number of Defendants: 2
                                                                                                                          I        Form JD-CV-2 attached for additional pariies
          Parties               Name flasf, First, Middle tnitial) and Address of Each party (Number; Street; P,O, Bax; Torwn; State; Zip; Cauntry, if nat USA)
          First              Name:       Byrd, Marcus                                                                                                                                                                  p-01
         Plaintiff           Address     74 Marlboro Street, Waterbury, CT 06705
        Additional           Name:                                                                                                                                                                                     P-02
         Plaintiff           Address

            First            Name: ,Arsenault, Emmanuel, 105 Elm St.. Apt A. Woodstock. New Brunswick. Canada. E7M 1 Rs                                                                                                D^01
        Defendant                  AGENT: Gommissioner of Motor Vehicled, 60 State Si, Wethersfield, CT 06.!09 '
                             Address:

        Additional           ry1T",      9qg!q.gA Express (PEl) Ltd., 20 Upton Road,'60
                                                                                      Charloftestown, Prince Edward lsland, Canada, C1A7M8                                                                             D-02
        Defendant            Address:    AGENT: Coinmission6r of MotorVehicles,         State St, Wethersfield, CT 06109
       Additional            Name:                                                                                                                                                                                     D-03
        Defendant            Address:

        Additional           Name:                                                                                                                                                                                     D-04
        Defendant            Address:

 Notice to Each Befendant
 1. YOU ARE SEING SUED. This paper is a Summons in a lawsuit. The complaini attached to these papers siates the claims that each plaintiff is making
       against you in this lawsuit.
 2.To be notified of further proceedings, you or your atiorney must file a form called an "Appearance" with the clerk of the above-named Court at ihe above
    Court address on or before the second day after the aborre Return Date. The Return Daie is not a hearing date. You do not have to come to court on the
    Return Date unless you receive a separate noiice telling you to come to court.
 3. lf you or your attorney do not file a written "Appearance" form on iime, a judgment may be entered against you by default, The 'Appearance" form may be
    obtained ai ihe Court address above or at wvna"jud.ct.gov under "Court Forms.,'
 4. lf you believe that you have insurance that may cover ihe claim ihat is being made against you in thls lawsuit, you should immediately contact your
    insurance representative. Other action you may have to take is described in the Connecticut Practice Book which may be found in a superior court law
    library or on{ine at www.jud.ct.gov under
 5, lfyou have             about the                             you should talk io an attorney quickly. The Clerk of Court is no! allowed to give advice on
       legal

                                                                                        Superior Court
                                                                                        Assistant Clerk                   Cesar L. Sousa, Esquire                                                  /L
                    is signed by a Clerk:                                                                                                                                               For Court              Only
 a. The signing has been done so that             Plaintiff(s) will not be denied access to the couds.
 b. lt is the responsibility of the Plaintiff(s) to see that service is made in the manner provided by law.
 c. The Clerk is not permitted to give any legal aclvice in connection with any lawsuit.
 d. The Clerk signing this Summons at the request of the Plaintiff{s) is not responsible in any way for any errors or omissions
    in the Summons, any allegations contained in the Complaint, or the service of the Summons or Complaint.




     I cedfy I have read and                                                                                                                             Date                    Docket Number
     understand the above:
                                                                                                             (Page 1 of2)
                           Case 3:21-cv-00733-MPS Document 1-1 Filed 05/27/21 Page 3 of 10

  instnuatdons
 l.     lyy:r: or prsr:t legitsty,      :;ig1rt   t;unrctons
 2-.Prepate ar phakscapy a surntnons {ar eacb defendant.
 3. Attach the ariginal sufiimans t* the original *onplaint, and atl.acli a capy of the sunman:;                                   tcs   eacb copy of the crsntplaint. Also,

       t::f   the c<>inplaitt.

 5     |.)rt   *a{   u.se fltrs forrn iar the {tfilowing at*it'tn:;

       (a) Family rnatters {for example tlivarce, chik|                                           (d) Probate appeals.
           suppart, custady, paternity, and visitatian                                            (e) Administratlve appeals.
           matters).                                                                              (f) Praceedings pertaining to arbitration.
       {b) Sunmary process actions.                                                               (g) Any acf,brs or praceedings in whiclt an attachment,
       (c) Applicatians for change of name.                                                           garnishntent ar replevy is sorghf.




                                                                                     ADA NOTIEH
                                  The Judicial Branch of the State of Connecticut complies with ihe Americans with
                                  Disabilities Act (ADA). lf yor-r need a reasonable accommodation in accordance with the
                                  ADA, contact a court clerk or an ADA csntact person listed at www.jud.ct.gov/ADA.


 ease                      Godes
                               Codes                                                                                   Codes
 Major Descripiion             Majorl                       Minor Description                     Mtajor Description   Majorl                     Minor Description
                               Mino.                                                                                   Minor
 Contracts                     c00        Conslruclion - All other                                Torts (Other than    T02      Defective Premises - Privale - Snow or lce
                                          Construction - State and Local                          Vehicular)           T03      Defective Premises - Private - Other
                               c20        lnsurance Policy                                                             T11      Defective Premises - Public - Snow or lce
                               c30        Specific Performanc€                                                         T12      Detective Premises - Public - Other
                               c40        Collections                                                                  120      Products Liability - Other lhan Vehicular
                               ce0        All other                                                                    T28      Malp.actice - Medical
 Eminent Domain                E00        State Highway Condemnation                                                   r29      Malpractice - Legal
                               E10        Redevelopment Condemnation                                                   T30      Malprastice - All other
                                          Other State or Municipal Agencies                                            T40      Assault and Battery
                               E30        Public Ulilities & cas Transmission Companies                                T50      Defamation

                               E90        All other                                                                    T61      Animals - Dog
                                                                                                                        l09     Animals - Other
 Miscellaneous                 M00        lnjunction                                                                   770      False Affest
                               M10        Receivership                                                                 171      Fire Damage
                               M2A        Mandamus                                                                     T90      All other
                               M30        Habeas Corpus (exkadition, release from penal                                v01
                                                                                                  Vehicular Torts               Motor Vehicles* - Driver andlor Passenge(s) vs.
                                          lnstitution)
                                                                                                                                Drive(s)
                               M40       Arbitration
                                                                                                                       v04      Motor Vehicles* - Pedestrian vs. Dtivet
                               M50        Declaratory Judgment
                                                                                                                       v05      MotorVehicles. - Properly Damage oflly
                               M03        Bar Discipline
                                                                                                                       v06      Motor Vehicle- . Products Liability lncluding Warranty
                               M66        Deparlment ol Labor Unemployment Compensation                                v09      Motor Vehicle. - All othet
                                          Enforcemenl
                                                                                                                       v10      Boats
                               M68        Bar Discipline - lnactive Status
                                                                                                                       v20      Airplanes
                               M70       Municipal Ordinance and Regulation Enforcement
                                                                                                                                Railroads
                               M80       Foreign Civil Judgmenb - C.G.S. 52-604 & C.G.S.
                                         50a-30                                                                        v40      Snowmobiles
                               M83       Small Claims Transler to Regutar Dockel                                       v90      All other
                                                                                                                                .Motor Vehicles include
                               M84       Foreign Proiective Order                                                                                       aars, trucks, motorcycles,
                                                                                                                                and motor scooters.
                               M90       All other


 Property                      P00       Foreclosure
                               P10       Partiiion                                                Wills, Estates       w10      Construction of Wlls and Trilsts
                               P20       Quiet Title/Discharge oi Mortgage or Lien                and Trusts           w90      All other
                               P30       Asset F0rfeilure
                               P90       All other

JD-CV-I Rev. 10-15 (BacldPage 2)
                                                                                          (Page 2 of 2)
   Case 3:21-cv-00733-MPS Document 1-1 Filed 05/27/21 Page 4 of 10




         RETURN           llA'fll:   J{JNE {5" 2{}2{                       SIJPERiOR COURT

         MARCUS BYRD                                                       J.   D. OF WATERBURY

         V                                                                 AT WATERBURY

         EMMANTTEL ARSENAULT ET AL                                        APRIL 22,2021


                                                   cQlv[PL.4.XNT

         FIRST COTINT: (Marcus Eyne{ v. Em&ranue!,A.rsenault)

                   l.        On March 3,2A2A at approximately l1:09 a.m., the plaintiff, Marcus

         Byrd" was the operator of a motor vehicle traveiing west in the right lane of three

         on Interstate 84, apublic highway in Waterbury, Connecticut.

                   2.        At the same time and place, the defendant, Emmanuel Arsenault, was

        the operator of a motor vehicle that was traveling west in the center lane of three on

        Interstate 84.

                  3   -      At the same time and place,        the motor vehicle operated by the

        defendant, Emmanuel Arsenault, suddenly ancl without warning entered the right

        lane of Interstate 84 and collided with the motor vehicle operated by the plaintifl,

        Marcus Byrd, thereby causing him to suffer the injuries and losses as set forth below.




               FtrzperrucK I lvtAzuANo I seuros I sousAp.c. ATToRNEysATLA*
                                .NAUGAIUCK-CT06/70..JURISF|UMBER4O9l72.pA3l729-45SS.rAX(203,
IHETHO'vIASN:ARYBUILDING.2O3CHURCHSTREE                                                123,t?14,sw.frnstow.ors
   Case 3:21-cv-00733-MPS Document 1-1 Filed 05/27/21 Page 5 of 10




                   4.        'I'he collision was causeel by the neeligence                          of the clefeniiant,
         En:manuel Arsenariit, in one or more oi'the fbltowing i^1ays:

                             a)       he failed to keep a reasoirable and proper lookout
                                      for other vehicles on the road;

                             Dl       he tbiled to turn or swerve so as to avoid the
                                      collision;

                            c)        he failed to apply the brakes in time to avoid the
                                      coliision:

                            d)        he failed to sound the horn or give a timely
                                      waming of the impending coliision;

                            e)        he failed to keep the vehicle under proper
                                      control;

                            r)        he was inattentive in the operation of the vehicle;

                            o\        he operated the vehicle at arate of speed greater
                                      than is reasonable, having due regard to the
                                      width, traffic, and use of the highway, road or
                                      parking area, the intersection of streets and
                                      weather conditions, in vioiation of g l4-218a of
                                      the Connecticut General Statutes;

                            h)        he operated a vehicle so as to obstruct or
                                      impede traffic, in violation of g l4-240(b) of the
                                      Connecticut General Statutes;

                            i)        he moved the vehicle right upon the roadway
                                      when it was unsafe to do so, in violation of {i14-




                                                                    2
               FtrzpanzucK I A4AzuANO I servros I sousa p.c. ATT'RNE''ATLA*
THEiHOMASNEARYSUID|NG,203C|1URCHSTRrFr.NAUGATUCK,CT06t70.]UR|SNUMBER409t72"l203l729-4555.FAX(203)    723-lgt4. ww.rmrtow.org
    Case 3:21-cv-00733-MPS Document 1-1 Filed 05/27/21 Page 6 of 10




                                         242(a) of tire Connecticut General Statules;
                                         and/or

                               i)        he failed to drive the vehicle entirely within a
                                         single lane and noved the vehicle fiom the left
                                         lane to the right lane when it was unsafe to do
                                         so, in violation of g 14-236 of the
                                         Connecticut General Statutes.

                    5.         As a result of the collision, the plaintiff Marcus Byrd, suflered the

         following injuries, some or all of which rnay be permanent in nature:

                               a)        6Yo permanent partial                    disability to the cervical spine;

                               b)        cervical strair/sprain;

                               c)        neck pain;

                              d)         segmental and somatic dysfunction of the cervical spine;

                              e)         left shoulder pain;

                              0          segmental and somatic dysfunction of the lumbar spine;

                              g)         TYopermanent partial disability to the lumbosacral spine;

                              h)         lumbar strain/sprain;

                              i)         disc bulge atL4-L5;

                              j)         disc bulge ar L5-S1

                              k)         lumbar radiculopathy;




                                                                                 3

                FtrzpanzucK I .N4AzuANo                    I Sexros I sousap.c.                                   ATT.RNE''ATLA*
l'18 THOMAS NEARY EUtLOtNc. 203 CHURCH STREET NAUGATUCK, CT 06720
                                             "                      .   JURTS   NUMBER 40? I Z2   .   126131   729-4555. FAX {2031 723_1914 " M.rmsrow.org
   Case 3:21-cv-00733-MPS Document 1-1 Filed 05/27/21 Page 7 of 10




                                1)           back pain;

                                m)           head pain;

                                n)           concussion;

                                o)           headpain;

                                p)           face pain;

                                q)           left foot pain;

                                r)           left knee pain; and

                                s)           pain and suflering, both mental and physicai.

                     6.         As a result of the collision, the plaintiff, Marcus Byrd. was forced to

        incur expenses for medical care and treatment, all necessary to his recovery, and

        will likely be forced to incur additional                                    expenses for medical care and treatment in

        the future.

                     7.         As a further result of the oollision, the plaintiff, Marcus Byrd, was

        unable and remains unable to parricipate in and edoy his usual activities.

        SECOND COUNT: (Marcus Byrd v. Seaf,ood Express (PEI) Ltd.)

                     1-7. Paragraphs 1-7 of the First Count are hereby incorporated anci made

        corresponding paragraphs of this Second Count as if fully set forth herein.

                     B.        At all times mentioned herein, the defendant, Seafood Express (PEI)




                                                                                          4
               FTTzpATRICK I .$vtARIANo
                                                   .
                                                                    I S.qNros I sousep.c,                                  ATT.RNE'SATLA*
rHE THOMAS NEARY   suttDtNc, 203 CHURCh   STREET       NAUGATUCK. Ct 06770   .   JURTS   NUMBER 409 t 72   "
                                                                                                               ,.203}   729-455s. tAX   12031 223- I 9 t   4 r w.fmsrow.ds
   Case 3:21-cv-00733-MPS Document 1-1 Filed 05/27/21 Page 8 of 10




        Ltd., owned the vehicle operated by Ernmanuel Arsenault"

                   9.         At ail tirnes mentioned herein, Emmanuel Arsenault, was operating the

        motor vehicle with the perinission of the defendant, Seafood Express (PEI) Ltd"

                    10.       At all tirres mentioned herein. Emmanuel Arsenault was operating the

        motor vehicle as the agent, servant andlor empioyee of the det-endant, Seafood

        Express (PEI) Ltd.

                    1   1.    At ali times rnentioned herein, Emmanuel Arsenault was operating the

         motor vehicle as the agent of the defendant, Seafood Express (PEI) Ltd., pursuant to

         Connecticut General Statutes Section 52-182 andlor 52-183.




                                                                                     5

                FtrzpnrRicl( I MARIANO I SnNros I Sousep.c.                                                        ATToRNEvsATLAW
IHF TrlOMAs NEARY BUltDlNG. 203 CHURCH STREET   .   NAUGATUCK. CT 06770   .   .JURIS NUMBER 40? 172   .   l2}3l 72?-1555 . tAX {203} 723-1914 . \M.imrrow.ors
      Case 3:21-cv-00733-MPS Document 1-1 Filed 05/27/21 Page 9 of 10




            WHEREFOR.E, the plaintilf claims

                  l.   Money damages




                                                                                           THE PLAINTIFF,
                                                                                           MARC    BYR.D




                                                                                           Cesar L. Sousa, Esq.
                                                                                           Fitzpatrick, Mariano Santos & Sousa
                                                                                           203 Church Street
                                                                                          Naugatuck,CT A677A
                                                                                          Phone: (203) 729-4555




                                                                                            6
                  FIrzparzucK I MARIANO I snNros I sousAp.c. ATTORNE''ATLAW
THE   ilIOMAS NEARY SUI-D|NG, 203 CHURCH   STREE1   '   NAUGATUCK, Cr 06770   .   JURTS   NUMBER 4o9l Z2   .   1203| 72g-a555   .   FAX   {203i 723-1914 . ,*.lmsrdw.crg
   Case 3:21-cv-00733-MPS Document 1-1 Filed 05/27/21 Page 10 of 10




         RETIJRN DATE: JUNE 15,202[                                                        S1JPERIOR COURT

         MARCUS BYR.D                                                                      J. D. OF WATERBURY

                                                                                           AT WATERBURY

         EMMANUEL ARSENAULT ET AL                                                          A?RIL 22,2A21

                                   STATEMENT                OF'                    IN DEMAND

                   The atnount of money damages claimed is greater than Fifteen Thousand

         Dollars ($15,000.00), exciusive of interest and costs.



                                                                      THE PLAINTIFF,




                                                                      Cesar    L. Sousa
                                                                      Fitzpatrick, Mariano Santos & Sousa
                                                                      203 Church Street
                                                                      Naugatuck,CT A677A
                                                                      Phone: {2Ar729-4555




                                                                       7
               FrrzpnrrucK lMAzuANo r seNros I sousnp.c.                                     ArroRNEysATLAw
iHETr-foMAs NEARY EuttDtNG,203cHURcHSTREE|. NAUGATUCK. cr06770. JURtsNUMBFR 409172. l2o3l729-4sss,   r*xeogl723-t9t4 . w.rmslow.ors
